UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1712


In Re:   NORMAN TYRONE DAIS,



                Petitioner.



                 On Petition for Writ of Mandamus.
                        (4:03-cr-00386-TLW)


Submitted:   October 21, 2008                Decided:   October 23, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Norman Tyrone Dais, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Norman Tyrone Dais petitions for a writ of mandamus

seeking    an    order    compelling       the     district          court   to     forestall

ruling on his pending motion filed pursuant to 28 U.S.C. § 2255

(2000).     We    conclude         that   Dais     is    not    entitled       to   mandamus

relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                    In re First Fed. Sav. &

Loan   Ass’n,     860    F.2d      135,    138     (4th    Cir.       1988).        Further,

mandamus    is    a     drastic      remedy       and    should       only    be    used    in

extraordinary circumstances.              Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

            The relief sought by Dais is not available by way of

mandamus.        Accordingly,        we   grant     leave       to    proceed       in   forma

pauperis    and    deny      the    petition       for    writ       of   mandamus.         We

dispense    with      oral      argument      because          the    facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          PETITION DENIED




                                              2